DENMAN, Chief Judge
(dissenting).
The court’s opinion fails to mention the significant admissions and prayers of Pillsbury’s answer to the complaint below and second answer to the motion for summary judgment asking that the case be resubmitted to him “to make a new finding with reference to the deceased’s average weekly wage and to adjust the amounts of the awards accordingly.”
It is apparent that Pillsbury either had not applied the right formula or, if the correct formula, that he had improperly calculated the wage. These unconsidered admissions and prayers of Pillsbury’s two answers are:
“Further answering the libel the respondent deputy commissioner avers that as shown by the transcript of testimony taken before Deputy Commissioner Henderson on June 4, 1946, and July 16, 1946, the findings of fact in the compensation order complained of except the finding that the deceased’s average weekly wage exceeded $37.50, are supported by evidence and under the law such findings are final and conclusive and not subject to judicial review * * (Emphasis supplied.)
“Wherefore, this respondent prays that judgment be entered herein remanding the case to the respondent, Deputy Commissioner Pillsbury, to make a new finding with reference to the deceased’s average weekly wage at the time of his injury, and to adjust the amounts of the awards accordingly, and that the compensation order in all other respects be affirmed and that the libel be dismissed. [Emphasis supplied.]
7s/ JAMES M. CARTER
United States Attorney
Vs/ CLYDE C. DOWNING
Assistant United States Attorney,
Attorneys for Respondent Pillsbury.”
I do not agree with the court’s opinion that Pillsbury did not decide the case, erroneously, under section (a) of 33 U.S.C.A. § 910, providing:
“(a) If the injured employee shall have worked in the employment in which he was working at the time of the injury, whether for the same or another employer, during substantially the whole of the year immediately preceding his injury, his average annual earnings shall consist of three hundred times the average daily wage or sal-lary which he shall have earned in such employment during the days when so employed.”
It seems certain that he committed this error because the average found of $37.50 is reached by dividing his total wage by the actual time Johnson worked. The" error arises from the omission from the time divisor of the intervening periods of unemployment.
That the court’s opinion errs in holding that what Pillsbury did was to apply section (c) is equally apparent. This formula is to be applied only when the deceased’s average wage cannot be determined by the deceased’s earnings divided by a divisor of formulae (a) and (b). Formula (c) then requires the consideration not only of the deceased’s previous earnings but also those “of other employees of the same or most similar class, working in the same or most similar employment in the same or neighboring locality.”
The record shows that no evidence was taken by Pillsbury of any such other employee of the designated class.
It is error not only not to mention the admissions and prayers of Pillsbury’s two answers below but, even more important, not to grant the prayer and return the case to him to correct his admitted error.
The judgment of the district court should be reversed.